ICJ_123_CertainProperty_LIE_DEU_2002-07-12_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE
A CERTAINS BIENS

(LIECHTENSTEIN c. ALLEMAGNE)

ORDONNANCE DU 12 JUILLET 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PROPERTY

(LIECHTENSTEIN v. GERMANY)

ORDER OF 12 JULY 2002
Mode officiel de citation:

Certains biens (Liechtenstein c. Allemagne),
ordonnance du 12 juillet 2002, CI.J. Recueil 2002, p. 296

Official citation:

Certain Property (Liechtenstein v. Germany),
Order of 12 July 2002, L. C.J. Reports 2002, p. 296

 

N° de vente:
ISSN 0074-4441 Sales number 849

ISBN 92-1-070953-5

 

 

 
12 JUILLET 2002

ORDONNANCE

CERTAINS BIENS
(LIECHTENSTEIN c. ALLEMAGNE)

CERTAIN PROPERTY
(LIECHTENSTEIN v. GERMANY)

12 JULY 2002

ORDER
296

INTERNATIONAL COURT OF JUSTICE

YEAR 2002

12 July 2002

CASE CONCERNING
CERTAIN PROPERTY

(LIECHTENSTEIN vy. GERMANY)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Articles 31 and 79 of the Rules of Court,

Having regard to the Order of 28 June 2001, whereby the Court fixed
28 March 2002 and 27 December 2002 as the time-limits for the filing,
respectively. of a Memorial by the Principality of Liechtenstein and of a
Counter-Memorial by the Federal Republic of Germany,

Having regard to the Memorial of Liechtenstein, which was filed
within the time-limit thus fixed;

Whereas on 27 June 2002 the Federal Republic of Germany filed cer-
tain preliminary objections to jurisdiction and admissibility ;

Whereas accordingly, by virtue of Article 79, paragraph 5, of the Rules
of Court, the proceedings on the merits are suspended and a time-limit
has to be fixed for the presentation by the other Party of a written state-
ment of its observations and submissions on the preliminary objections;

Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 12 July 2002, Liechtenstein requested that
15 November 2002 be fixed as the time-limit for the preparation of that
written statement; and whereas Germany raised no objection to the
fixing of such a time-limit and stated that it would leave the decision
thereon to the Court;

2002
12 July
General List
No. 123
CERTAIN PROPERTY (GRDER 12 VII 02) 297

Taking account of the views of the Parties,

Fixes 15 November 2002 as the time-limit within which the Principality
of Liechtenstein may present a written statement of its observations and
submissions on the preliminary objections made by the Federal Republic
of Germany; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twelfth day of July, two thousand and
two, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Principality
of Liechtenstein and the Government of the Federal Republic of
Germany, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
